DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/20 have been considered but are not persuasive.
Applicant asserts that Mazin is nonanalogous art.  This is not found persuasive for reasons previously stated on the record.
Applicant asserts that Mazin's process of using an acidulant and a polyol in different stages of production results in the inability of the acidulant and polyol being capable of used as part of the same treatment solution. Mazin provides clear teachings of the effects of the different treatment chemicals, and nothing in Mazin suggests they would be ineffective for their intended purposes if applied concurrently.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 11, 16-19, 22, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6112429 granted to Mitchell et al. in view of U.S. Patent .
As to claim 1, Mitchell teaches a produce wash system comprising a produce line 200 (fig. 7B) comprising a short-time wash treatment (fluid in tank 220); short-term wash device (right side comprising tank 220) that applies the short term wash treatment to a product; a wash treatment (fluid in tank 222); and a wash device (left side comprising tank 222) coupled to the short term wash device and to apply the wash treatment to the product.
Mitchell contemplates that the two tanks (i.e. the short term wash device and wash device) contain the same fluid (i.e. short term wash treatment and wash treatment) and thus are not chemically different. However, one of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell so that the tanks use different fluids.  Bertolini teaches a system for washing produce that preferably is arranged to allow for different treatment solutions to be applied to produce as it travels sequentially through the system (paras. 12-15; 32-33).  Bertolini teaches that its system of combining multiple tanks into one system achieves a benefit of allowing different washes and treatments in the same system without requiring a completely separate system (para. 70). One of ordinary skill in the art would have understood the benefit of using separate washes based on this teaching, and would have employed routine engineering to use separate washes in the tanks of Mitchell by, for example, installing valves in the supply conduits or separating the conduits into two zones.  Using separate wash treatments on produce is known and beneficial, and modifying the system of 
Mitchell is silent as to whether its wash stages allow for different treatment durations (e.g. an initial short term wash treatment being shorter than the subsequent wash treatment).  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell to have this functionality.  Dombrow teaches a system to wash produce and specifically teaches that the wash time is dependent on not only the product to the washed, but also the temperature and concentration of the treatment solution (p. 2, col. 2, ll. 33-36).  Having determined that using different treatment solutions would have been obvious, it follows from the teachings of Dombrow that the system would advantageously have the capability of providing different wash times for respective wash devices and treatment solutions.  One of ordinary skill in the art would have understood to employ routine methods of use to have different wash times, such as controlling the speed of the belts as product travels through the system, or modifying the length of the short term wash device to shorten the time (note that Bertolini suggests that the wash time can be dependent on the length of a wash device, para. 11).
Neither Mitchell nor Bertolini teach the specific chemical makeup of their wash treatment solutions.  However, Mazin teaches a system for washing and cleaning produce (para. 19) using a washing treatment comprising an acidulant such as phosphoric acid (para. 40), and further comprising a polyol such as glycerin (para. 34).  One of ordinary skill in the art would have recognized as obvious to modify the system 
As to claim 2, Bertolini teaches a wash treatment that provides antimicrobial properties (para. 9).
As to claim 5, Mitchell teaches that its short-term wash device comprises a spray device (spray bars 218, 240, fig. 7B).
As to claim 6, Mitchell teaches a short-term wash device that comprises a timing belt 212, 228, the spray device (any of spray bars 218 and/or spray jets 223, 224, or spray bars 240) being integrated with the spray belt.
As to claim 7, Mitchell teaches that the short-term wash device comprises a product submersing device (tank 220) that receives and submerges a product followed by the product being sifted out of the wash treatment (at the region of spray bars 240).
As to claim 8, Mitchell discloses a product submersing device being a submersing pool (tank 220).
As to claim 10, Mazin teaches a washing treatment comprising an acidulant such as phosphoric acid (para. 40) that is within the claimed concentration range (para. 26), and further comprising a polyol such as glycerin (para. 34), the concentration of such 
	As to claim 11, the system of Mitchell is capable of being operated with the claimed treatment time and temperature.
As to claim 16, Mitchell teaches a transfer belt 212 (fig. 7B) between the short-term wash device and the wash device that is configured to serve as a drain (dewatering belt) (col. 4, II. 60-61) and timing belts 228, 230 that help complete the application of the short term wash treatment solution.
As to claim 17, the system of Mitchell is capable of accounting for product overload or inadequate or incomplete chemical makeup.
As to claim 18, Bertolini teaches that earlier treatments (i.e. a first, short-term wash treatment) typically uses an acid and/or bacterial agent at a stronger concentration than subsequent wash treatments (i.e. the strength of the agent decreases as the product moves through the system, paras. 13-15). One of ordinary skill in the art would have recognized that Bertolini's suggestion would render the claimed lethality obvious.
As to claim 19, Mitchell teaches a pre-rinse device (via spray bars 218, fig. 7B) prior to the short-term wash treatment, the pre-rinse being capable of removing organic load, soil, and debris and can be the last use of wash water prior to disposal.
As to claim 22, Mitchell teaches a transfer mechanism (belt 212, fig. 7B) that transfers products through the short-term wash device and the wash device.  However, Mitchell does not teach that the transfer mechanisms for each of the short-term wash 
As to claim 25, Mitchell teaches a produce wash system comprising a short-term wash device (right side comprising tank 220, fig. 7B) to apply a short term wash treatment to a product, the short term wash device comprising a transfer mechanism (belts 212, 228); and a downstream wash device (left side comprising tank 222) to define a produce line 200, the device being capable of applying a wash treatment, the wash device comprising a transfer mechanism (belts 212, 230), the wash treatment can comprise an acidulant and a polyol (the specific makeup of the treatments is an intended use of the apparatus).
Mitchell contemplates that the two tanks (i.e. the short term wash device and wash device) contain the same fluid (i.e. short term wash treatment and wash 
Mitchell is silent as to whether its wash stages allow for different treatment durations (e.g. an initial short term wash treatment being shorter than the subsequent wash treatment).  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell to have independent transfer mechanisms to allow for this functionality.  Dombrow teaches a system to wash produce and specifically teaches that the wash time is dependent on not only the product to the washed, but also the temperature and concentration of the treatment solution (p. 2, col. 2, ll. 33-36).  Having determined that using different treatment solutions would have been obvious, it 
Neither Mitchell nor Bertolini teach the specific chemical makeup of their wash treatment solutions.  However, Mazin teaches a system for washing and cleaning produce (para. 19) using a washing treatment comprising an acidulant such as phosphoric acid (para. 40), and further comprising a polyol such as glycerin (para. 34).  One of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell to have the claimed short term wash treatment. Mazin teaches that the acidulant acts as a preservative (para. 36), and that the polyol enhances flavor (para. 34). One of ordinary skill in the art would have been motivated to use a wash treatment with these solutes in order to realize the known benefits of preservation and flavor enhancing, as taught by Mazin. Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 26, Mitchell teaches that its transfer mechanisms comprise belts 212, 228, 230 (fig. 7B).
As to claim 29, Mazin teaches a polyol comprising glycerin (para. 34).

Mitchell contemplates that the two tanks (i.e. the short term wash device and wash device) contain the same fluid (i.e. short term wash treatment and wash treatment) and thus are not chemically different. However, one of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell so that the tanks use different fluids, a short-term wash treatment solution and a wash treatment solution.  Bertolini teaches a system for washing produce that preferably is arranged to allow for different treatment solutions to be applied to produce as it travels sequentially through the system (paras. 12-15; 32-33).  Bertolini teaches that its system of combining multiple tanks into one system achieves a benefit of allowing different washes and treatments in the same system without requiring a completely separate system (para. 70). One of ordinary skill in the art would have understood the benefit of using separate washes based on this teaching, and would have employed routine engineering to use separate washes in the tanks of Mitchell by, for example, installing valves in the supply conduits or separating the conduits into two zones.  Upon the modification to separate the wash devices of Mitchell, the wash treatment solution would be capable of rinsing a 
Mitchell is silent as to whether its wash stages allow for different treatment durations (e.g. an initial short term wash treatment being shorter than the subsequent wash treatment) and controlling a pretreatment time for which the short term treatment solution remains on the product by adjusting a speed of the product between the wash devices.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell to have independent transfer mechanisms to allow for this functionality.  Dombrow teaches a system to wash produce and specifically teaches that the wash time is dependent on not only the product to the washed, but also the temperature and concentration of the treatment solution (p. 2, col. 2, ll. 33-36).  Having determined that using different treatment solutions would have been obvious, it follows from the teachings of Dombrow that the system would advantageously have the capability of providing different wash times for respective wash devices and treatment solutions.  One of ordinary skill in the art would have understood to employ routine methods of use to have different wash times, such as controlling the speed of the belts of Mitchell as product travels through the system, or modifying the length of the short term wash device to shorten the time and thus adjusting a speed of the product between the wash devices (note that Bertolini suggests that the wash time can be 
Neither Mitchell nor Bertolini teach the specific chemical makeup of their wash treatment solutions.  However, Mazin teaches a system for washing and cleaning produce (para. 19) using a washing treatment comprising an acidulant such as phosphoric acid (para. 40), and further comprising a polyol such as glycerin (para. 34).  One of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell to have the claimed short term wash treatment. Mazin teaches that the acidulant acts as a preservative (para. 36), and that the polyol enhances flavor (para. 34). One of ordinary skill in the art would have been motivated to use a wash treatment with these solutes in order to realize the known benefits of preservation and flavor enhancing, as taught by Mazin. Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6112429 granted to Mitchell et al. in view of U.S. Patent Application Publication 20070137678 by Bertolini, U.S. Patent 2223168 granted to Dombrow et al., and U.S. Patent Application Publication 20080274263 by Mazin, as applied to claim 10 above, and further in view of U.S. Patent Application Publication 20150157034 by McEntire et al.
Mazin teaches using an acidulant such as phosphoric acid and a polyol such as glycerin; the inclusion in a wash treatment would be obvious for the reasons discussed 
Mazin does not teach the use of free active chlorine in a wash treatment. However, one of ordinary skill in the art would have recognized as obvious to use chlorine. McEntire teaches a system for washing produce that uses a wash solution comprising chlorine at concentrations of l-200ppm (para. 13). McEntire teaches that chlorine can significantly reduce bacterial counts (abstract), and notably teaches that an acid buffer may be required to control pH when using chlorine (para. 2). One of ordinary skill in the art would have been motivated to use chlorine in the wash treatment in order to realize the known benefits of sanitization and reducing bacterial counts. Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6112429 granted to Mitchell et al. in view of U.S. Patent Application Publication 20070137678 by Bertolini, U.S. Patent 2223168 granted to Dombrow et al., and U.S. Patent Application Publication 20080274263 by Mazin as applied to claim 25 above, and further in view of U.S. Patent Application Publication 20080319062 by Arata.
Neither Mitchell nor Bertolini teaches a wash treatment using silver ions and a coordinating acid. However, Arata teaches that silver citrate (i.e. silver ions and citric acid) is known and effective to eliminate bacteria on produce (paras. 172-173). Arata further teaches that a citric acid concentration of 1% to 30% is preferred (para. 92). One of ordinary skill in the art would have recognized as obvious to include silver citrate in a .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6112429 granted to Mitchell et al. in view of U.S. Patent Application Publication 20070137678 by Bertolini, U.S. Patent 2223168 granted to Dombrow et al., U.S. Patent Application Publication 20080274263 by Mazin, and U.S. Patent Application Publication 20080319062 by Arata as applied to claim 27 above, and further in view of U.S. Patent Application Publication 20150157034 by McEntire et al.
Mazin teaches using an acidulant such as phosphoric acid and a polyol such as glycerin.  The concentration of the acidulant and polyol would be readily recognized by one of ordinary skill in the art to have predictable and expected results when used within the claimed range.  Mazin does not teach the use of free active chlorine in a wash treatment. However, one of ordinary skill in the art would have recognized as obvious to use chlorine. McEntire teaches a system for washing produce that uses a wash solution comprising chlorine at concentrations of 1-200 ppm (para. 13). McEntire teaches that chlorine can significantly reduce bacterial counts (abstract), and notably teaches that an acid buffer may be required to control pH when using chlorine (para. 2). One of ordinary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/Primary Examiner, Art Unit 1711